


110 HR 6680 IH: To permit the use of Federal funds for syringe exchange

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6680
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Serrano (for
			 himself, Ms. Clarke,
			 Mr. Conyers,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Mr. Delahunt,
			 Mr. Farr, Mr. Fattah, Mr.
			 Hinchey, Mr. Honda,
			 Mr. Jackson of Illinois,
			 Mr. Kucinich,
			 Ms. Lee, Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Ms. Norton,
			 Mr. Pastor,
			 Mr. Paul, Ms. Ros-Lehtinen, Ms. Roybal-Allard, Mr. Towns, Mr.
			 Waxman, Ms. Wasserman
			 Schultz, and Ms. Woolsey)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit the use of Federal funds for syringe exchange
		  programs for purposes of reducing the transmission of bloodborne pathogens,
		  including HIV and viral hepatitis.
	
	
		1.Short titleThis Act may be cited as the
			 Community AIDS and Hepatitis Prevention Act.
		2.FindingsCongress finds as follows:
			(1)Each year, approximately 12,000 Americans
			 contract HIV/AIDS and approximately 19,000 Americans contract the hepatitis C
			 virus directly or indirectly from sharing contaminated syringes.
			(2)A 2005 comprehensive international review
			 of the evidence of the effectiveness of syringe exchange programs in preventing
			 HIV transmission shows that such programs reduce HIV transmission and are
			 cost-effective. Eight additional federally funded research reports concluded
			 that syringe exchange programs, as part of a comprehensive HIV prevention
			 strategy, are an effective public health intervention that reduces HIV
			 transmission without increasing the use of illicit drugs. Research has also
			 shown that syringe exchange programs are important in preventing the
			 transmission of hepatitis B and C. In 2004, Dr. Elias A. Zerhouni, Director of
			 the National Institutes of Health, wrote Members of Congress stating, A
			 number of studies conducted in the United States have shown that syringe
			 exchange programs do not increase drug use among participants or surrounding
			 community members and are associated with reductions in the incidence of HIV,
			 hepatitis B, and hepatitis C in the drug-using population..
			(3)As part of a comprehensive HIV and
			 hepatitis C virus prevention effort, syringe exchange programs often provide
			 HIV and hepatitis C counseling, testing, education, and tools to reduce sexual
			 and drug use-related health risks; links to addiction treatment; overdose
			 prevention; and referrals to other important medical and social services.
			 Research has shown that injection drug users who are referred to addiction
			 treatment from syringe exchange programs are more likely to enter and remain in
			 treatment.
			(4)Research has shown
			 that, by providing safe disposal of used injection equipment, syringe exchange
			 programs significantly reduce the number of improperly discarded syringes in
			 the community, thereby reducing the exposure of police, sanitation workers,
			 children, and others to dangers of blood-borne disease from accidental syringe
			 sticks.
			(5)Syringe exchange programs reduce the
			 prevalence of HIV among injection drug users. A review of data from 81 cities
			 across Europe, Asia, and North America found that, on average, HIV prevalence
			 among injection drug users increased by 5.9 percent per year in the 52 cities
			 without syringe exchange programs and decreased by 5.8 percent per year in the
			 29 cities with syringe exchange programs.
			(6)Syringe exchange programs are supported by
			 American scientific and professional organizations, including the American
			 Academy of Family Physicians, the American Academy of Pediatrics, the American
			 Academy of Physicians Assistants, the American Academy of Addiction Psychiatry
			 (formerly the American Academy of Psychiatrists in Alcoholism and Addictions),
			 the American Bar Association, the American Medical Association, the American
			 Nurses Association, the American Pharmacists Association, the American
			 Psychiatric Association, the American Psychological Association, the American
			 Public Health Association, the American Society of Addiction Medicine, the
			 Association of Nurses in AIDS Care, the Association of State and Territorial
			 Health Officials, the Infectious Diseases Society of America, the National
			 Association of Boards of Pharmacy, the National Alliance of State and
			 Territorial AIDS Directors, the United States Conference of Mayors, the World
			 Health Organization, UNICEF, the World Bank, the International Red Cross-Red
			 Crescent Society, UNAIDS, and the United Nations Office on Drugs and Crime; and
			 United States government agencies, including the National Institutes of Health
			 and the National Institute on Drug Abuse.
			(7)According to the most recent data from the
			 Centers for Disease Control and Prevention, in 2005, 185 syringes exchanges
			 were operating in 36 States, the District of Columbia, and Puerto Rico. 
			 Removing barriers to the use of Federal funding will empower localities to use
			 their funding in the most efficient way to prevent HIV and viral hepatitis.
			(8)Despite the scientific and public health
			 consensus that syringe exchange programs reduce HIV and do not increase
			 substance abuse, a ban on funding syringe exchange has been enacted as part of
			 each Departments of Labor, Health and Human Services, Education, and Related
			 Agencies Appropriations Act since 1998.
			(9)A
			 similar ban on the District of Columbia’s use of its own funds for needle
			 exchange programs was lifted in fiscal year 2008.
			(10)Title XXVI of the
			 Public Health Service Act, as added by the Ryan White Comprehensive AIDS
			 Resources Emergency Act of 1990, is subject to a statutory ban on funding
			 needle exchange programs.
			3.Use of Federal
			 funds permitted for syringe exchange programsNotwithstanding any other provision of law,
			 nothing shall prohibit the use of Federal funds to establish or carry out a
			 program of distributing sterile syringes to reduce the transmission of
			 bloodborne pathogens, including the human immunodeficiency virus (HIV) and
			 viral hepatitis.
		
